IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0311
                            Filed December 19, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAMAREZ M. GARY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Linda M.

Fangman, Judge.



      Ramarez Gary appeals the judgment and sentence entered on his

convictions after pleading guilty. AFFIRMED.



      Steven E. Goodlow of Goodlow Law Firm, Albia, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., Doyle, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                         2


DOYLE, Judge.

      Ramarez Gary appeals the judgment and sentence entered on his

convictions after pleading guilty to various charges.     He alleges he received

ineffective assistance of counsel. We review claims of ineffective assistance of

counsel de novo. See State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

      To succeed on a claim of ineffective assistance, a defendant must show (1)

counsel failed to perform an essential duty and (2) prejudice resulted. See State

v. Graves, 668 N.W.2d 860, 869 (Iowa 2003). Counsel breaches an essential duty

if counsel failed to perform competently under prevailing professional norms. See

Clay, 824 N.W.2d at 495. In the context of a guilty plea proceeding, a defendant

shows prejudice by proving that, but for counsel’s breach, there is a reasonable

probability the defendant “would not have pled guilty and would have insisted on

going to trial.” State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009). Unless the

defendant proves both elements, the ineffective-assistance claim fails. See Clay,

824 N.W.2d at 495. Although we may address ineffective-assistance claims on

direct appeal when the record is adequate, we ordinarily preserve such claims for

postconviction-relief proceedings to allow for full development of the record. See

State v. Virgil, 895 N.W.2d 873, 879 (Iowa 2017).

      We are unable to resolve Gary’s claim on direct appeal. Put simply, we

cannot discern the precise nature of his claim. Gary alleges that his counsel failed

“to notify and properly inform him of the type and significance of the [combined

plea and sentencing] hearing and what [it] would entail,” which amounts to “a

failure of counsel to maintain essential and important contact” and caused him to

be “ill prepared for his sentencing hearing.”       He also alleges counsel was
                                          3


ineffective “by failing to discuss with [him] the significance of Iowa Rule of Criminal

Procedure 2.10,” though whether and how the rule applies here is unknown to us.

Whether counsel failed to perform an essential duty and whether Gary would not

have pled guilty and would have insisted on going to trial had counsel performed

differently cannot be determined on this record. Accordingly, we affirm Gary’s

convictions and preserve any claims of ineffective assistance of counsel for

possible postconviction-relief proceedings. See State v. Harris, ___ N.W.2d ___,

___, 2018 WL 5851066, at *1 (Iowa 2018) (“If the development of the ineffective-

assistance claim in the appellate brief was insufficient to allow its consideration,

the court of appeals should not consider the claim, but it should not outright reject

it.”); State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010) (“If, however, the court

determines the claim cannot be addressed on appeal, the court must preserve it

for a postconviction-relief proceeding, regardless of the court’s view of the potential

viability of the claim.”).

       AFFIRMED.